
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.12


Grant Date


--------------------------------------------------------------------------------

  Grant Number

--------------------------------------------------------------------------------

  Units Granted

--------------------------------------------------------------------------------

         

Participant:
Employee ID Number:

[FORM OF]

EMC CORPORATION
Amended and Restated 2003 Stock Plan
Performance Restricted Stock Unit Agreement

1.     Grant of Restricted Stock Units

        EMC Corporation, a Massachusetts corporation (the "Company"), hereby
grants to you (the "Participant"), on the grant date referenced above (the
"Grant Date"), a restricted stock unit award (the "Award") with respect to the
number of units of the Company's common stock referenced under "Units Granted"
above (the "Units"). The Award is made pursuant to and is subject to the
provisions of this Performance Restricted Stock Unit Agreement and the Company's
Amended and Restated 2003 Stock Plan, as amended from time to time (the "Plan").
Capitalized terms used but not defined in this Performance Restricted Stock Unit
Agreement shall have the meanings ascribed to them in the Plan.

        In order for any Units granted pursuant to this Award to become Vested
Units (as defined in Section 3 below), both of the following conditions must be
satisfied: (1) the Company must achieve at least threshold performance of each
restricted stock unit performance goal established by the Committee in respect
of the Company's [            ] fiscal year (each, a "[            ] Performance
RSU Vesting Goal") and (2) the Participant's Service Relationship must remain
continuously in effect until such time as the applicable service condition has
been satisfied or deemed satisfied, as set forth in Section 4(b) below. Upon the
Committee's determination that such threshold performance was not achieved, this
Award will be immediately forfeited.

2.     Units

        The Participant's rights to the shares of the Company's common stock
("Shares") underlying the Units are subject to the restrictions described in
this Performance Restricted Stock Unit Agreement and the Plan, in addition to
such restrictions, if any, as may be imposed by law.

3.     Forfeiture Restrictions

        The Units are subject to certain forfeiture restrictions, as described
below. These restrictions are referred to in this Performance Restricted Stock
Unit Agreement as the "Forfeiture Restrictions." The Forfeiture Restrictions
lapse with respect to Units as set forth in Section 4 below and the applicable
provisions of the Plan. To the extent Units are no longer subject to the
Forfeiture Restrictions, they are referred to in this Performance Restricted
Stock Unit Agreement as "Vested Units" and are treated as set forth in Section 5
below. Units subject to the Forfeiture Restrictions are referred to in this
Performance Restricted Stock Unit Agreement as "Unvested Units."

        No Unvested Units may be sold, assigned, transferred, pledged or
otherwise disposed of except as provided in this Performance Restricted Stock
Unit Agreement and in the Plan. Any attempt to dispose of any Units in
contravention of this Performance Restricted Stock Unit Agreement or the Plan
shall be null and void and without effect.

        In the event that the Participant's Service Relationship terminates for
any reason, except as otherwise provided in the Plan or this Performance
Restricted Stock Unit Agreement with respect to termination by reason of death
or Disability or as otherwise provided in the Change in Control

--------------------------------------------------------------------------------




Severance Agreement by and between the Participant and the Company, all Unvested
Units shall be automatically and immediately forfeited.

4.     Lapse of the Forfeiture Restrictions

(a)Vesting of Units—the Performance Condition

The percentage of the Unvested Units that are eligible to become Vested Units
shall be determined by the Committee based upon the achievement of the
[            ] Performance RSU Vesting Goals. If the [            ] Performance
RSU Vesting Goals are fully achieved, 100% of the Unvested Units shall be
eligible to become Vested Units. The Participant shall be given written
notification of (i) the [            ] Performance RSU Vesting Goals by
[                                    ], (ii) the method by which the Committee
will determine the percentage of the Unvested Units eligible to become Vested
Units if the [            ] Performance RSU Vesting Goals are not fully achieved
by [                                    ] and (iii) the percentage of the
Unvested Units, if any, that are eligible to become Vested Units based upon the
actual achievement of the [            ] Performance RSU Vesting Goals. All
determinations regarding the achievement by the Company of the [            ]
Performance RSU Vesting Goals shall be made by the Committee, in its sole
discretion, and shall be made within sixty (60) days after the end of the
Company's [            ] fiscal year. Except as set forth below with respect to
a Change in Control, no Unvested Units shall be eligible to become Vested Units
unless the Committee, in its sole discretion, shall so determine. If a Change in
Control (as defined in the Change in Control Severance Agreement by and between
the Participant and the Company) occurs prior to the date the Committee
determines whether the [            ] Performance RSU Vesting Goals have been
achieved, the [            ] Performance RSU Vesting Goals shall be deemed to
have been fully achieved.

(b)Vesting of Units—the Service Condition

The Forfeiture Restrictions with respect to the number of Unvested Units that
the Committee determines are eligible to become Vested Units in accordance with
Section 4(a) above shall lapse in accordance with this Section 4 as follows:

(i)On [                        ], the Forfeiture Restrictions with respect to a
number of Unvested Units equal to the product of (x) [                        ]
of the Units and (y) the percentage of the Units that the Committee determines
are eligible to became Vested Units pursuant to Section 4(a) above shall lapse
and such Units shall constitute Vested Units.

(ii)On [                        ], the Forfeiture Restrictions with respect to a
number of Unvested Units equal to the product of (x) [                        ]
of the Units and (y) the percentage of the Units that the Committee determines
are eligible to became Vested Units pursuant to Section 4(a) above shall lapse
and such Units shall constitute Vested Units.

(iii)On [                        ], the Forfeiture Restrictions with respect to
a number of Unvested Units equal to the product of
(x) [                        ] of the Units and (y) the percentage of the Units
that the Committee determines are eligible to became Vested Units pursuant to
Section 4(a) above shall lapse and such Units shall constitute Vested Units.

Unvested Units shall also become Vested Units upon the termination of the
Participant's Service Relationship (i) by reason of death or Disability or
(ii) as provided in the Change in Control Severance Agreement by and between the
Participant and the Company; provided, however, that the termination of the
Participant's Service Relationship must constitute a "separation from service"
for purposes of Section 409A of the Internal Revenue Code and the regulations
promulgated thereunder (collectively, "Section 409A"). The percentage of the
Unvested Units which become Vested Units in accordance with the preceding
sentence shall

--------------------------------------------------------------------------------



be the percentage of the Units that are determined to be eligible to become
Vested Units pursuant to Section 4(a) above. Except as set forth in this
Section 4, none of the Forfeiture Restrictions shall lapse with respect to any
Units on any date specified above unless the Participant's Service Relationship
is then in effect. Section 6.6.3 of the Plan (Termination of a Participant's
Service Relationship by Reason of Retirement) shall not apply to this Award.
Accordingly, if a Participant's Service Relationship terminates by reason of
Retirement, Units shall be governed by Section 6.6.4 of the Plan (Termination of
a Participant's Service Relationship for any Other Reason).

5.     Settlement of Units

        If Units become Vested Units, a Share shall be issued or credited to the
Participant in respect of each such Vested Units promptly, and in no case later
than the fifteenth (15th) day of the third calendar month following the year in
which the Units became Vested Units; provided, however, that if the Units vest
as a result of the termination of the Participant's Service Relationship then,
to the extent necessary to avoid the application of an accelerated or additional
tax under Section 409A, the payment of amounts otherwise due during the first
six months following the Participant's "separation from service" shall be
delayed until the end of such six month period if the Participant is a
"specified employee" (defined generally under Section 409A as one of the 50 most
highly compensated officers) with respect to the Company and then paid within
five (5) days following the end of such period.

6.     Dividends

        The Participant shall be eligible to receive any and all dividends or
other distributions paid with respect to a number of Shares that correspond to
the number of Units held by the Participant; provided, however, that any
property (other than cash) distributed with respect to a Unit (the "associated
unit") acquired hereunder, including without limitation a distribution of the
Company's common stock by reason of a stock dividend, stock split or otherwise,
or a distribution of other securities with respect to an associated unit, shall
be subject to the restrictions of this Performance Restricted Stock Unit
Agreement in the same manner and for so long as the associated unit remains
subject to such restrictions, and shall be promptly forfeited if and when the
associated unit is so forfeited; and further provided, that any cash
distribution with respect to the Units shall be converted to additional Units
based on the fair market value of Shares as determined by the Committee and
shall be subject to the restrictions of this Performance Restricted Stock Unit
Agreement in the same manner and for so long as the associated unit remains
subject to such restrictions, and shall be promptly forfeited if and when the
associated unit is so forfeited. References in this Performance Restricted Stock
Unit Agreement to the Units shall include any such restricted amounts.

7.     Taxes

        The Participant acknowledges and agrees that he or she is solely
responsible for any and all taxes that may be assessed by any taxing authority
in the United States or any other jurisdiction arising in any way out of the
Award, the Units or the Shares and that neither the Company nor any Company
subsidiary is liable for any such assessments. The grant of the Award and the
vesting of the Units, the conversion of Units to Shares and the payment or
crediting of dividends with respect to the Units, may give rise to taxable
income subject to withholding. The Participant expressly acknowledges and agrees
that the Company will automatically withhold from the Shares issuable in respect
of the Units such number of Shares having a value sufficient to provide for the
minimum applicable withholding taxes required by law in connection with such
grant, vesting or payment. Notwithstanding the foregoing, if the Committee
determines that under applicable law and regulations the Company or any Company
subsidiary could be liable for the withholding of any income or social taxes
with respect to the foregoing, the Company may withhold Shares to be delivered
to the Participant unless the Participant gives such security as the Committee
deems adequate to meet the potential liability of the Company or such Company
subsidiary for the withholding of tax and agrees to augment such security from
time to time in an amount reasonably determined by the Committee to preserve the
adequacy of such security.

--------------------------------------------------------------------------------



8.     Non-transferability of Award

        The Award is not transferable by the Participant except by will or the
laws of descent and distribution.

9.     Provisions of the Plan

        This Performance Restricted Stock Unit Agreement and the Award are
subject to the provisions of the Plan, a copy of which has been furnished to the
Participant herewith.

10.   Entire Agreement

        This Performance Restricted Stock Unit Agreement (including the
documents referred to herein) constitutes the entire agreement with respect to
the Award and supersedes all prior agreements and understandings, whether oral
or written, between the Participant and the Company with respect to the
foregoing.

Acceptance, Acknowledgment and Receipt

        By accepting this Performance Restricted Stock Unit Agreement, I, the
Participant, hereby:

•accept and acknowledge receipt of the Award granted on the Grant Date, which
has been issued to me under the terms and conditions of the Plan;

•acknowledge and confirm my consent to the collection, use and transfer, in
electronic or other form, of personal information about me, including, without
limitation, my name, home address and telephone number, date of birth, social
security number or other identification number, and details of all my stock
awards and Units held and transactions related thereto, by the Company and its
subsidiaries, affiliates and agents for the purpose of implementing,
administrating and managing my participation in the Company's stock plans, and
further understand and agree that my personal information may be transferred to
third parties assisting in the implementation, administration and management of
the Company's stock plans, that any recipient may be located in my country or
elsewhere, and that such recipient's country may have different data privacy
laws and protections than my country;

•acknowledge receipt of a copy of the Plan and the related Plan Description and
agree to be bound by the terms and conditions of this Performance Restricted
Stock Unit Agreement and the Plan (including, but not limited to,
Section 6.7—Cancellation and Rescission of Awards), as amended from time to
time;

•understand that neither the Plan nor this Performance Restricted Stock Unit
Agreement gives me any right to any Service Relationship with the Company or any
Company subsidiary, as the case may be, and that the Award is not part of my
normal or expected compensation; and

•understand and acknowledge that the grant of the Award is expressly conditioned
on my adherence to, and agreement to the terms of, the Key Employment Agreement
with the Company.

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.12

